Case 20-10155-LSS Doc1 Filed 01/24/20 Page 1 of 18

One ke

United States Bankruptcy Gaurt for the:

District of Delaware
(State)

Gase number (known Chapter 7

 

 

() Check if this is an
amended filing

Official Form 205
involuntary Petition Against a Non-Individual 42/15

Use this form to begin a bankruptcy case against a non-individuat you allage to be a debtor subjact ta an Involuntary case. If yau want to bagin
& case againat an individual, use the involuntary Petition Against an individual (Official Form 105), Be as complete and accurate as passlble. if
more space |s heeded, attach any additional sheets to this form. On the top of any additional pages, write debtor's name and case number (if
known},

 

 

eo Identify the Chapter of the Bankruptcy Code Under Which Petition Is Filed

+, Chapter of the Check one:
Bankruptcy Code
GF Chapter 7
CQ] Chapter 11

identify the Debtor

2 Debtor's name La Senza international Canada, LLC

 

'g, Other names you know
the dabtor has used in
the last 8 years

 

 

 

Include any assumed
hames, trade names, or
doing business as names,

 

 

4. Debtor's federal
Employer Identification 41 Unknown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number (EIN)
BT
1 b ;
|. Debtor's address Principal place of businass Malling address, H differant
C/O Regent LP. Attn: Michael Reinstein
9720 Wilshire Boulevard, 6th Floor
Number Street Number Street
P.O. Box
Beverly Hills CA 90212
City Stete ZIP Code City State = ZIP Code
Location of principal assets, if different from
principal place of business
County Number Street
Ciy Stato ZIP Code

 

 

 

 

Official Form 205 involuntary Petition Against a Non-individual page 1
Case 20-10155-LSS Doc1 Filed 01/24/20 Page 2 of 18

Dabtor
Name

La Senza International Canada, LLC

Case number (! know)

 

&, Debtor's website (URL)

Www lasenza.com

 

 

7. Type of debtor

a Corporalion (including Linitad Liability Company {LLC} and Limited Liability Partnership (LLP)
Ci Partnership (excluding LLP}
{3 Other type of debtor. Specity:

 

 

j
|

8. Type of debtor's
business

 

   

Cheek ane:

(C Health Care Business (as defined In 14 U.S.C. § 101(274)}
CQ) Single Asset Real Eslate (a5 defined in 17 U.S.C. § 104(51B)}
OQ) Railroad (as defined in 44 .U.S.C. § 101(44))

C) Stockbroker (as defined In 17 U.S.C. § 101(53A))

CE Commodity Broker {as defined In 21 U.S.C. § 101(6)}

(J Clearing Bank (as defined In 11 U.S.C. § 781(3)}

GY None of the types of business fisted.

 

 

 

 

 

 

Q Unknown type of business.
8. To the best of your BY No
kKnowladge, are any
bankruptey cases QO Yes. Debtor Relationship
pending by or agalnst ;
any partner or affifiate District Date filed ama TOW" Case number, if known,
of this debtor?
Cabior Relationship
Distict Date filed Case number, it known
MMdDD/ ¥¥YY
Report About tha Casa
10, Venue Check one:

Ba’ Over the last 180 days before the filing of this bankruptcy, the dabtor had a domicile, prinelpal place of
business, or principal assels in this district longer than In any other district.

C1 A bankruptcy case concerning debtor's affiliates, general partner, or partnership Is pending in this district.

 

14. Allegations

Each petitioner is eligible to fila this petition under 71 U.S.C. § 303(b).
The deblor may be ihe subject of an Involuntary case under 11 U.S.C. § 303{a}.

Atieast one box muat be checked:

(2 The debtor is generally nat paying its debts as they become due, unless they are ihe subject of a bona
fide dispute as to liablity or amount.

CQ? Within 420 days before the fifing of this petition, a custodian, other than a irustee, receiver, or an
agent appointed or authorized to take charge of fess than substantially all of the property of the
debtor for the purpose of enforcing a fen against such property, was appointed of took possession.

 

 

42. Has there been a
transfar of any claim
agalnst the debtor by or
to any petitioner?

Gi‘No

Cl Yes. Attach all documents that evidence the transfer and any statements required under Bankruptey
Rule 1003(a),

 

 

Official Form 205

Involuntary Petition Against a Non-individual page 2
Case 20-10155-LSS Doc1 Filed 01/24/20 Page 3 of 18

 

 

 

 

 

 

Debtor ata Senza International Canada, LLC Case number winown)

13. Each petitioner's claim Name of patitiener Nature of patitioner’s claim Aimeunt of the claim
above the value of
any llen

MGF Sourcing US, LLC Goods and services At feast $5,000,000

Ocean Lanka (Pvt) itd Goods and services Atleast $100

Teejay Lanka Pic Goods and services Atleast $100
Total of petilionars’ claims Attasat $6,000.200

 

!f more space ls neaded to list petitioners, attach additional sheats. Write the alleged debtor's nama and the case number, H known, at
the top of ach shaat. Fallowing the format of this form, set out the information required in Parts 3 and 4 of the form for each
additional petitioning creditor, the patitioner’s claim, the patitioner's representative, and the petitioner's attommey. Include the
statamant under ponalty of perjury sat out In Part 4 of the form, followad by each additional petitioner's (or rapresentative's) signature,

along with the signature of the petitloner’s attorney. “Values consiéute minimum amount owed only by La Senze Jntemationel Caseda LLC In ngyeegate with claims against dobter-atizate!
La Senza tntemational. ULC. thé aggregate semoun! of claims of iin kboye-achedelad paitioners art as folkows:
MGF Sourdag US BLOC § §.424,595.09
Ovens Lomita (Puy Lid 9 731,008.80
Toolsy Lanta Pi: 4 195.20600
Request for Relief

 

 

WARNING — Bankruptcy fraud Is a serious crime, Making a false stalement In connection with a bankruptcy case can result in fines up to
$560,000 or fiprisanment for up to 20 years, er both, 18 U.S.C. §§ 182, 1341, 1519, and 4577.

Petitioners request that an order for refief ba entered against the debtor under the chapler of 11 U.S.C. specified in this patition. Ifa
patilloning creditor Is a corporation, allach the corporate ownership statement required by Bankruptcy Rule 1010(b). I any petitioner is a
foreign representative appointed in a foreign proceeding, altach a cariified copy of the order of the court granting recegnition.

{have examined the information in this document and have a reasonable belief that the information [s true and correct.

Potitloners or Patitioners' Representative Aftorneys

Name and mailing address of petitioner

 

 

MGF Sourcing US, LLC _Domenic E. Pacitti
Name Printed name
4200 Regent Street, Suite 205 Klehr Harrison Harvey Branzburg LLP

 

Firm names, if any

 

Number  Sireat : !
|

 

 

 

Columbus OH 43219 | _919N, Market Street, Suite 1000
Sity State FP Code : Number Street
"Wilmington BE 19801
chy Siate ZiP Code

Name and mailing address of petitioner's representative, if any

Gontact shone 302-652-5511 Emall dpacitti@kiehr.com

 

 

 

 

  

 

Name

Bar number 3989
Number Street

State DE
City State @iP Cade

i declare under penalty of perjury thal the foregoing fs nue and corect. |:

x

 

Signature of attomey

| petro

Datesigned fF
MM FDO /YYY¥

 

 

 

 

Official Form 265 lavoluntary Patitlon Against a Non-Individual page 3

 
Case 20-10155-LSS Doc1 Filed 01/24/20 Page 4 of 18

Debtor “La Senza thtemational Canada, (LC
Ne . . .

 

ome

Gase number irkcnin,

 

Namo’ and mailing address off petttlonar
Ocean Lanka (Pvt) Lig

Name

Block 'B! BEPz, Walgama

Number, Stratt

"Maiwana . Sii.Lanka
ay. Bate

 

 

2

 

Zip Gott

Nania and ee adelrees: of xotitionor's fopresentative, If any-

 

   
   

+

~aP Code

execution 21/1 2020/
, ' MM /DD 7¥¥YY¥ .

*

 

Signalura of petiloner or representative Including *presétilative's tile

-_, tdéélare under penalty of perjury that the foregoing is true and correct.

Robert.S, Brady

 

Printed hams

Young Cohaway Stargatt & Tayler, LLP

 

Filtre name, if any

1000 Nort King Street

 

_ Sumber Street oo
, Wilmington DE 419804
ay Sika SP Gade

Contuet phone (302) §71-6620 may torady@yest.com

 

 

nea

 

| Bar number _2047
H
; State DE
E :
y
#
x

 
  

 

   

 

Siagafure of attorney U
Data signed Q / ZY / Z20 2D
MM TDD SYYYY

 

Name and ‘walling address of petitioner
Teejay Lanka Pic
Name

losk D8 D414 Sesthawali Export Processint Zone
Number Stisel : , ,

Avissawella.
City State. :

 

  

. aP Code

 

Namie and malling address of petitioner's representative, if any

 

Nama

 

 

 

 

ai peas ce ett

 

Robert 8. Brady

 

Printed name
i Young Conaway Stargatt & Taylor, LLP

 

: Finn, nang, ‘Hany
i 4000 North King Street

sul eanuntanetatnt-nin—inemaerrn

 

 

y Namber. “Street -

i Wilningten __- DE _—s«#8801
z Gily: Slate ZiP Gada.
4

 

Fi coniet shone (302).671-6690 emi Potady@yest

Barnumber _2e4?

 

 

a
Number Street 5 .
iL Stale DE
City Slate 4iP.Code x
i declare under penalty of petjury that the foregoing Is true and correct, i
Execulad on i *
MM 7 OD /YYYY : Signature of atlornay
x  °
: - - —— 2 Dale signed
Signature of petitioner or sapresentative, cluding representative's tile ig MM. 2 OD FYYYY
Official Form 205 involuntary Petition Against a Non-individual page 4

 

 
Case 20-10155-LSS

 

La Senza Intemational Canada, LLG

Debtor

Doc 1 Filed 01/24/20 Page 5 of 18

 

Gasenuiniber grincen)

 

cr frat
Name-and mailing address of petitioner

Ocean. Lanka (Pvt) Ltd
Name :
Block *B' BEPZ, Waigama_
‘Number Street

Malwana St kBaka
chy ’ State ZIP Code

 

 

 

Name and: mailing address: of petitioner's representative, itany

 

Name

 

Number Sieet

ol —

 

"ZIP Cade

Bxesutedon
MM. 7 BD YYYY

le

i

Signature of pelltloner of representative, inclidiiig representative's title

(declare under penaity of perjury that thie faragoing. is true and correct,

 

 

oot ee acer gemma

 

  

Robert $, Brady

 

Printed: name’
Young C Gonaway Stargatt & Taylor, LLP

  

4000 North King Street
Number Streat - “—
Wilmington DE:

iy. ” ‘State ~~ 318 Cede

Contadt phone, (302) 5/7 1-6690 cna thrady@yost.com_

DB4T

Bar number"

State:

 

DE

*

19804 |

 

Signature ofattariey

Date signed ene
MM DO 7 YYYY

 

Namé.and mailing address of petitioner
Teejay Lanka Pie

Name

| . Black D8:014, Seethawaka Export Proce:

Number ‘Street

_Avissawella-
City © 7

 

sain. Zone

 

Sri Lanka.
State ZIP-Goue.
Nate Arid sailing addiess of petitioner's Yeprésentatlve, if any
Ctbudu
Name

Ryo rp eh. a Seekticuets Ss Poyk
(Number “Street . PTSCSSS rg: 3 esa &..

Sei toda le
’ State Zip Code.

oe. Sika

| Agissa wd la
4 Bity “

Bxenited on G1 22 9 ode

x bude Ox Ur

Signature of patltioner or Taine, ‘Ineliding representative’ siltie

  

 

| declare under penalty of perjury that the foregoing is truerand correct. :

RRL gee Baa

   
  
 
  
 
  
  

  
  
   
 

Robert 8. Brady
Printed namie:
Young ¢
Fina nema, if

  
    

sriaway Stargatt & Taylor, Lip
ny :

1000 North King. Stteet

 

Number Street:

Wilmington. DE 19804
Sy ” "State Zip Code
Gontaci phone: | (302) 57 4-6690 ginal rbtady @ycst
Bar nuniber

2847

State DE

 

 

SigrAture of attorriey

 
 

Pate-signed Of | 24 120
we SDD Praxry”

ee ee tetra Reo Vicia OE ce Re angen Ae sarieee oddeaariain en

paneetnne sine apeenernee ca a ewer sp ommlang
Case 20-10155-LSS Doc.1 Filed 01/24/20 Page 6 of 18

United States Bankruptcy Court
District of Delaware

Inve La Senza International Canada, LLC. Case No. “
Debtor{s) Chapter 7

 

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for MGF Sourcing US, LLC _in the above captioned action, certifies that the
following is a (ate) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:

MGF Sourcing Holdings
4200 Regent Street, Suite 205
Columbus, Ohio 43219

CO] None [Check tf applicable]

   

; “ & f cl e is! :
Date Domenic E, Pacitti
Signature of Attorney or Litigant
Counsel for MGF Sourcing US LLC
Klehr Harrison Harvey Branzburg LLP

919 N. Market Street, Suite 1000
Wilmington, Delaware 19801
(302) 552-5514

 

 

 
Case 20-10155-LSS Doc1 Filed 01/24/20 Page 7 of 18

United States Bankruptcy Court
District of Delaware

Inre La Senza International Canada, LLC. Case No. ”
Debtor(s) Chapter 7

 

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for_Ocean Lanka (Pvt) Ltd in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1;

Fountain Set (Holdings) Limited (Hong Kong}

 

None [Check if applicable]

isi

oy. January, 2020 bert &. Brady Cd,
Signature of Attorney or tfigant Counsel for

Ocean Lanka (Pvt) Ltd

Young Conaway Stargatt & Taylor, LLP
1006 North King Street

Wilmington, DE 19801

 

 
Case 20-10155-LSS Doc1 Filed 01/24/20 Page 8 of 18

United States Bankruptcy Court
District of Delaware

Inre La Senza International Canada, LLC. Case No. “
Debtor(s} Chapter 7

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for _Teejay Lanka Pic in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation’s(s') equity interests, or states that there are no entities to report under FRBP 7007.1:

Brandix Lanka Ltd
Pacific Textiles (HK)

 

O None [Check if applicable]

o I 24 / 2020 isi

Date Robert S. Brady
ignature of Attorney or Lkigdnt Counsel for

Teejay Lanka Pic

Young Canaway Stargatt & Taylor, LLP
1000 North King Street

Wiknington, DE 19801
Case 20-10155-LSS Doc1 Filed 01/24/20 Page 9 of 18

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 7
LA SENZA INTERNATIONAL CANADA,

LLC Case No. -

Alleged Debtor.

Same nee” See” See See Saas” See oe

 

AFFIDAVIT OF DANIEL BLOCH ON BEHALF OF MGF SOURCING US, LLC
PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 1003(a)

 

STATE OF OHIO )
) ss:
COUNTY OF FRANKLIN)

Daniel Bloch, being duly sworn, deposes and states:

l. I make this affidavit on behalf of MGF Sourcing US, LLC (“‘Petitioning Creditor”
in the above-captioned involuntary chapter 7 case (the “Bankruptcy Case”) filed by Petitioning
Creditor and other petitioning creditors against La Senza International Canada, LLC (the “Debtor,”
and, collectively with its affiliated entities, La Senza International, LLC and La Senza Canada,
Inc., “La Senza”), 1 am fully familiar with the facts set forth herein either through my own personal
knowledge or through a review of documents related to Petitioning Creditor’s claims against the
Debtor. If called to testify in connection with the Bankruptcy Case, the following would constitute
my testimony.

2. I am the Vice President of Finance of Petitioning Creditor.

3. On December 13, 2018, fashion retailer L Brands, Inc. (‘L Brands”) announced
that it had agreed to sell La Senza to Regent, L.P. (“Regent”). Central to the deal was MGF’s
willingness to source goods for La Senza, which, in turn, was contingent upon La Senza’s securing

a letter of credit and L Brands’ agreement to guarantee payment to MGF for those goods. MGF
Case 20-10155-LSS Doc1 Filed 01/24/20 Page 10 of 18

required assurances from La Senza and L Brands that MGF would have little or no exposure in the
event that La Senza failed to pay for the goods MGF supplied. Accordingly, the parties entered
into agreements designed and intended to provide MGF with the security it required, and to induce
MGF to source goods to La Senza. In pertinent part, these agreements provided that:

e La Senza would obtain a Letter of Credit equal to half of La Senza’s inventory
value, and thereafter, L, Brands would guarantee up to $20 million of La Senza
orders. MGF would be entitled to draw under the Letter of Credit in the event
that La Senza defaulted on its payment obligations or otherwise did not fully
perform;

e MGF would source goods for La Senza’s inventory and the two would enter
into binding contracts for the purchase and sale of goods,

e inthe event that MGF has commercially reasonable grounds for insecurity with
respect to La Senza’s performance, and La Senza does not provide assurance of
timely performance within 10 days, MGF is entitled to suspend performance
under the MSA or of any individual orders placed by La Senza;

¢ inthe event that La Senza becomes insolvent, MGF has the ability to terminate
the MSA or any order placed under the MSA; and

¢ L Brands guaranteed “the due and punctual payment of new La Senza orders

placed with MGF pursuant to the MSA” including a guarantee of $20 million
for orders placed between June 1, 2019, and May 31, 2020.

4. Not long after entering into the MSA, La Senza began to default on its obligations.
Despite MGF’s efforts to work in good faith with La Senza to find solutions, La Senza regularly
disregarded its obligations and ultimately refused to provide MGF with adequate assurances of
future performance.

5, By April 2019, less than six months after the sale to Regent, it became clear that La
Senza would not deliver the Letter of Credit by May 1, 2019, as required by the MSA. To facilitate
La Senza’s performance, MGF agreed to amend the MSA to give La Senza the option of

establishing an escrow account fo guarantee payment for goods sourced by MGF (the “Escrow

 

Account”), according to the following cumulative funding schedule:

 

 
Case 20-10155-LSS Doc1 Filed 01/24/20 Page 11 of 18

e June 17, 2019: $5,000,000;!
e on or prior to September 30, 2019: $5,000,000; and
© on or prior to December 36, 2019: The lesser of $5,000,000 or the amount

necessary to bring the total amount of the Escrow Account to 50% of La Senza’s
Inventory Value as defined in the MSA.

6. Alternatively, La Senza could, at any time, deliver the Letter of Credit as originally
required by the MSA, In reliance on La Senza’s promise to fund the Escrow Account, MGF
continued accepting La Senza orders and shipping goods to La Senza.

7. La Senza failed to fund the Escrow Account with any of the required payments. La
Senza also still failed to deliver a Letter of Credit. Despite failure to meet those obligations, La
Senza was not yet substantially delinquent in making payments for goods shipped and the
financials it shared with MGF did not reflect insolvency. Therefore, MGF continued accepting La
Senza orders and shipping goods to La Senza notwithstanding La Senza’s failure to meet its
obligations under the MSA, as amended.

8. On October 5, 2019, La Senza failed to timely pay for a substantial amount of goods
shipped by MGF to La Senza under the MSA, and by October 10, 2019, La Senza was delinquent
on approximately $10 million in goods delivered to it under the MSA. By October 31, 2019, the
delinquency had grown to over $11 million.

9, Consistent with the terms of the MSA, on October 31, 2019, MGF exercised its
right to demand that La Senza cure its material breaches and provide MGF with reasonable

assurances of due performance within ten business days. Meanwhile, MGF continued to work in

 

Although the first amendment to the MSA required La Senza to deposit $5,000,000 in the Escrow Account by
June 3, 2019, MGF subsequently agreed to extend La Senza’s deadline to make its initial deposit to the Escrow
Account to June 17, 2019.
Case 20-10155-LSS Doc1 Filed 01/24/20 Page 12 of 18

good faith with La Senza and L Brands to attempt to reach an agreement to enable all parlies to
satisfy their contractual obligations.

10. By November 22, 2019, however, it became clear that La Senza had no intention
of curing its breaches, paying MGF for the goods it supplied, or providing assurances of future
performance, Indeed, La Senza is currently in default on over $41.7 million in payments for goods
MGF has previously shipped. Further, La Senza ignored MGF's October 31, 2019, letter
demanding adequate assurances, and during the parties’ subsequent discussions refused to provide
MGF with a representation that La Senza is solvent.

11. La Senza also failed to provide MGF with certain financial data, some of which
was required under the MSA, which would allow MGF to determine the full extent of La Senza’s
financial position, including cash available to pay MGF and other creditors for goods and services
provided to La Senza. Instead, La Senza hid the amount of cash it had available because it knew
that MGF would insist that La Senza use the cash received from sales of MGF goods to pay for
those goods, as La Senza had promised to do.

12. La Senza has continued to refuse to cure its material breaches, or to provide MGF
with adequate assurances of future performance or a representation of solvency. MGF also
demanded that La Senza stop selling goods sourced by MGF and return them, but La Senza has
not done so.

13. La Senza’s communications with MGF has become increasingly infrequent, and
they refuse io provide financial information without imposing conditions so that MGF can make

an informed decision about how to deal with La Senza on a go-forward basis.
Case 20-10155-LSS Doc1 Filed 01/24/20 Page 13 of 18

14. _ Petitioning Creditor holds claims in the aggregate past due principal amount of at
least $5 million? with respect to the Debtor—and approximately $8.4 million in total aggregate
past due amount in conjunction with the amounts owed by Debtor-affiliate La Senza International,
LLC—based upon the goods and services furnished to the Debtor by the Petitioning Creditor for
which the Debtor has not paid. These claims accrued from October 1, 2019, to December 3, 2019,
as reflected in the attached document, The past due amounts are growing and will likely soon
contain amounts not yet past due, increasing the total aggregate amount to approximately $9
million.

15. Petitioning Creditor holds actual, undisputed, non-contingent claims against the

Debtor,

[Remainder of page intentionally left blank]

 

2 MGF’s claim against the Debtor almost assuredly exceeds $5 million. La Senza has recently made largely
baseless allegations, however, presumably to invent a dispute. As a result, I selected the $5 million claim amount
because, even assuming the baseless allegations were true, MGF's claim against the Debtor would nat
conceivably be less than $5 miilion.
Case 20-10155-LSS Doc1 Filed 01/24/20 Page 14 of 18

Dated this 21st day of January, 2020, at 4200 Regent Street, Suite 205, Columbus, Ohio 43219.

DanislBlosW NL

Sworn to and subscribed before me
This 21" day of January, 2020

tary Puflic

Ai

  

wghtdhttlday,
wy pel 4;

Jennifer L Carruthers
Noiary Public, State of Ohio
; My Commission Expires
‘ aes
ore ae Owes April 29, 2022
Case _20-10155-LSS__ Doc 1 Filed 01/24/20 Page. 15 o0f18 |

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In te: Chapter 7
LA SENZA INTERNATIONAL CANADA, | Case No, _ - 1
LLC ;

Alleged Debtor.

 

 

AFFIDAVIT OF DR. AUSTIN AU ON BEHALF OF OCEAN LANKA (PVT) LTD
PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 1003(a)

)

, ) ss:
COUNTRY OF SRILANKA  )

Dr. Austin Au, being duly sworn, deposes and states:

1. I make this affidavit on behalf of Ocean Lanka (Pvt) Ltd (“Petitioning Creditor’)
in the above-captioned involuntary chapter 7 case (the “Bankruptcy Case”) filed by Petitioning
Creditor and other petitioning creditors against La Senza International Canada, LLC (the
“Debtor”). I am fully familiar with the facts set forth herein either through my own personal
knowledge or through a review of documents related to Petitioning Creditor’s claims against the
Debtor. If called to testify in connection with the Bankruptcy Case, the following would constitute
my testimony.

2. Iam the Managing Director of Petitioning Creditor.

3. Petitioning Creditor holds claims in the aggregate principal amount of at least $100
with respect to the Debtor—and $731,805.50 in total aggregate amount in conjunction with the
amounts owed by Debtor-affiliate La Senza International, LLC—based upon the goods and

services furnished to the Debtor by the Petitioning Creditor for which the Debtor has not paid.
Case 20-10155-LSS_— Doc 1 Filed 01/24/20 Page 16 of 18 -

4, Petitioning Creditor holds actual, undisputed, non-contingent claims against the

Debtor.

Dated this 17 day of January, 2020 at Malwana, Sri Lanka.

 

De-Atistin Au

Sworn to and subscribed before me
This day of January, 2020

 

Notary Public

 
Case 20-10155-LSS Doc1 Filed 01/24/20 Page 17 of 18

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 7

LA SENZA INTERNATIONAL CANADA, | CaseNo. + |
LLC

Alleged Debtor.

 

 

AFFIDAVIT OF PUBUDU DE SILVA ON BEHALF OF TEEJAY LANKA PLC
PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 1003(a

 

 

)

) ss:
COUNTRY OF SRILANKA  )

Pubudu De Silva, being duly swom, deposes and states:

l. { make this affidavit on behalf of Teejay Lanka Plc (“Petitioning Creditor”) in the
above-captioned involuntary chapter 7 case (the “Bankruptcy Case”) filed by Petitioning Creditor
and other petitioning creditors against La Senza International Canada, LLC (the “Debtor”), I am
fully familiar with the facts set forth herein either through my own personal knowledge or through
a review of documents related to Petitioning Creditor’s claims against the Debtor. If called to
testify in connection with the Bankruptcy Case, the following would constitute my testimony.

2. I am the Chief Executive Officer of Petitioning Creditor.

3, Petitioning Creditor holds claims in the aggregate principal amount of at least $100
with respect to the Debtor—and $195,209 in total aggregate amount in conjunction with the
amounts owed by Debtor-affiliate La Senza International, LLC—based upon the goods and

services furnished to the Debtor by the Petitioning Creditor for which the Debtor has not paid.
 

Case 20-10155-LSS Doc1 Filed 01/24/20 Page 18 of 18

4, Petitioning Creditor holds actual, undisputed, non-contingent claims against the

Debtor.

Dated this day of January, 2020 at Avissawella, Sri Lanka.

Bude Ox SU

Pubudu De Si

Sworn to and subscribed before me
This day of January, 2020

 

Notary Public
